In re Williams, Michael Anthony; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW98 1631; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B” No. 90,061.
Relator represents that the district court has failed to act timely on a motion for prior jail credits he filed on or about February 5, 1998. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.
TRAYLOR, J., not on panel.